 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JIAME CALDERON, individually and as              Case No. 1:17-cv-00040-BAM
      guardian ad litem for RC, a minor child;
12    MC, a minor child; and MC, a minor child,
13                       Plaintiffs,                   ORDER REGARDING STIPULATION TO
                                                       FILE THIRD AMENDED COMPLAINT FOR
14           v.                                        WRONGFUL DEATH TO: 1. CORRECT
                                                       SPELLING OF NAME AND 2. CHANGE
15    UNITED STATES OF AMERICA;                        CAPTION TO CONFORM TO COURT
      TULARE REGIONAL MEDICAL                          ORDER
16    CENTER; LUIS A. SANCHEZ, D.O.,
      MARISSA DOMINGUEZ (as nominal                    (Doc. 79)
17    defendant); TITO DOMINGUEZ (as
      nominal defendant); and DAMIEN
18    DOMINGUEZ (as nominal defendant),
19                       Defendants.
20

21

22          On December 6, 2018, Plaintiffs Jiame Calderon and minor children RC, MC and MC,
23   through their guardian ad litem Jiame Calderon (“Plaintiffs”) and Defendants United States of
24   America, Tulare Regional Medical Center and Luis A. Sanchez, D.O. (“Defendants”) filed a
25   stipulation to permit Plaintiffs to serve and file a Third Amended Complaint to correct the
26   spelling of a nominal defendant’s name and to conform the caption to the Court’s December 3,
27   2018 order. (Doc. 79.)
28
                                                       1
 1             Pursuant to the stipulation, and good cause appearing, IT IS HEREBY ORDERED that
 2   Plaintiffs shall file and serve a Third Amended Complaint for the purpose of making the
 3   following corrections to the Second Amended Complaint:
 4             1.    The first name of nominal defendant Damian Dominguez shall be changed to the
 5   correct spelling, from Damien to Damian;
 6             2.    The caption shall be changed to conform to the Court’s December 3, 2018 Order
 7   Directing Clerk to Amend Caption;
 8             3.    In all other respects, the Third Amended Complaint shall remain identical to the
 9   Second Amended Complaint; and
10             4.    Defendants shall not file an Answer to the Third Amended Complaint.
11   Defendants’ Answers to the First Amended Complaint shall remain the operative Answers in this
12   action.
13
     IT IS SO ORDERED.
14

15      Dated:       December 7, 2018                         /s/ Barbara   A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
